PER CURIAM: *
After he was denied citizenship, Plaintiff-Appellant Mohammed Zahid Hossain sued Defendants-Appellees seeking to be declared a citizen of the United States of America. He had been denied citizenship through the administrative process for failure to prove that he has the good moral character required to become a citizen.
After both sides filed competing motions for summary judgment, the district court denied Hossain’s motion, granted such motion for Defendants-Appellees, and dismissed Hossain’s claims with prejudice. For the detailed reasons patiently set forth in the district court’s Order of September 14,2016, we affirm that court’s Final Judgment of even date, dismissing Hossain’s action with prejudice.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.